DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9-22, drawn to an apparatus for producing compound cigarette filters, classified in A24D3/0287.
II. Claims 23-28, drawn to a process for producing compound cigarette filters, classified in A24D3/0287.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus, as claimed, can be used to practice another and any type of cylindrical, composite/multi-component rod-shaped product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Nancy Britt, on Thursday, March 3, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 9-22.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 23-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is not entirely clear what Applicant intends to claim when it recites: “…and a roller configured to secure the wrapped tobacco rod at each end of the assembled compound filter and the assembled compound filter with tipping paper”. This recitation seems a bit awkward in its wording. It will be construed, for examination purposes, as if it recited “…and a roller configured to secure the wrapped tobacco rod at to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 9-10, 12 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(1)(1) as being anticipated by Belcastro et al (US. Pat. App. No. 2006/0157070).
Regarding independent claim 9, Belcastro et al discloses an apparatus for forming cigarette filter assemblies (10) of multiple sizes (see abstract) (corresponding to the claimed “[a]n apparatus for producing compound cigarette filters”).
The apparatus includes a conveying device (34) which consists of a belt having fluted pockets (read: flutes). As evident from Fig. 1, these fluted pockets extend “transversely across” the conveying device (34) in order to accommodate cigarette filter segments which are placed thereon (see para. 
  Each cigarette filter assembly (10) is a combination of multiple segments (12) combined from base filter components (read: first filter segments) that are supplied via component hoppers (14,16) (read: a first hopper) (see para. [0021] and Fig. 1).  Additionally, granular media particles are provided in the “space” (read: second filter segment) between the base filter components when said filter components are placed into each fluted pocket of the conveying device (34). Said granular media is supplied via a hopper (read: a second hopper) in order to provide said media into pockets provided along the periphery of the metering drum (36) periphery (see Fig. 1 and para. [0025]) (corresponding to the claimed “a plurality of spaced apart hoppers above the continuous belt, a first hopper configured to supply a pair of first filter segments and a second hopper configured to supply a second filter segment different than the pair of filter segments”).
As stated above, metering drum (36) is supplied with granular media via a hopper associated therewith, said drum (36) (read: a second drum) 
Belcastro et al discloses that once the desired types and amounts of granular media are transferred into the “spaces” between the base filter 
Regarding claim 10, as stated above, Belcastro et al discloses a conveying device (34) which consists of a belt having fluted pockets (read: flutes). While not explicitly indicated, “belt drums” are depicted in Fig. 1, along with “arrows” indicating the direction in which they rotate and are “driven”. Also evident from Fig. 1, is the horizontal axis of each “belt drum” and the fact that each axis is parallel to the other (see Fig. 1) (corresponding to the claimed “a pair of belt drums, at least one of the pair of belt drums being driven, the continuous belt being trained about the pair of belt drums, and each belt drum having a horizontal axis of rotation, the horizontal axis of rotation being parallel”).   
Regarding claim 12, first drum (18) and metering drum (36) (read: second drum) both have fluted pockets (20, 38) which are vacuum-assisted to ensure its contents (i.e., base filter components/particles) stay inside the pockets (see paras. [0022],[0025])(corresponding to the claimed “wherein the at least one drum between each hopper and the continuous belt 
Regarding claim 14, the Fig. 2 embodiment of Belcastro et al includes that which was discussed in the Fig. 1 embodiment above, but further includes the necessary components to be attached to a pair of tobacco rods via a converging drum (60) (read: assembly drum) that delivers the assembly to a tipping patch drum (76) (read: roller) to form tipped double cigarettes (see para. [0029]-[0032]) (corresponding to the claimed “an assembly drum configured to position a wrapped tobacco rod at each end of the assembled compound filter after the assembled compound filter is removed from the first flute; and a roller configured to secure the wrapped tobacco rod at each end of the assembled compound filter and the assembled compound filter with tipping paper”).
Regarding claim 15, downstream of the tipping patch drum (76) (read: roller), tipped double cigarettes can then be carried along additional drums (80, 82, 84) where each double cigarette is cut in half at a drum (86) (read: cutter) to form two singular cigarettes with the filter ends facing each other (see para. [0032]) (corresponding to the claimed “a cutter downstream of the roller, the cutter configured to cut the assembled compound filter in a 
Regarding claim 16, as evident from both Figures 1 and 2, the conveying device (34) has what appears to be a “horizontal” (read: linear) path of travel (34) (corresponding to the claimed “wherein the continuous belt has a linear path of travel”).
Regarding claim 17, as evident from Fig. 1, it is clear that component hoppers (14,16) (read: a first hopper) and granular media hopper (read: a second hopper) are “serially arranged” with respect to the continuous conveying device (34) (corresponding to the clamed “wherein the plurality of spaced apart hoppers are serially arranged relative to a path of travel of the continuous belt”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belcastro et al (US. Pat. App. No. 2006/0157070) in view of Greve et al (US. Pat. No. 4,010,678).
Belcastro et al is silent regarding the manner in which the conveying device (34) is driven. However, Greve et al shows that a machine for making composite filter plugs are known which have an endless belt chain (379)(read: belt) with cradles (380)(read: flutes) into which sets of filter . 
Claims 13 and 18-19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belcastro et al (US. Pat. App. No. 2006/0157070).
While not stated in Belcastro et al, it would have been obvious to one of ordinary skill in the art to have included vacuum-assisted flutes on the drum (40)(read: takeoff drum) to ensure that the cigarette filter assembly (10) is both held in place in the fluted pockets as it is carried along the 
Regarding claim 18, as stated above, first drum (18) and metering drum (36)(read: second drum) both have fluted pockets (20, 38) which are vacuum-assisted to ensure its contents (i.e., base filter components/particles) stay inside the pockets (see paras. [0022],[0025]). However, it would have been obvious to one of ordinary skill in the art to have also configured the same vacuum source to ensure that the each of the filter components are transferred effectively from the drums (18, 36) to the conveying device (34) to ensure efficient dispensing of its contents (corresponding to the claimed “wherein at least one drum between each hopper and the continuous belt includes a vacuum, the vacuum configured to provide vacuum-assisted transfer between each hopper and the continuous belt”).
Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
-the closest prior art of record neither teaches nor reasonably suggests the combination of structural elements claims, specifically an apparatus for produce compound cigarette filters by horizontally assembling multiple filter segments which further comprises a third hopper configured to supply a pair of third filter segments; and a third drum configured to deliver the pair of third filter segments form the third hopper to a first flute, the third drum delivering the pair of third filter segments to positions adjacent opposite ends of the second filter segment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747